Citation Nr: 1020771	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.

2.  Entitlement to service connection for depressive 
disorder, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
hepatitis C and assigned an initial rating of 10 percent 
disabling effective October 21, 2004, and denied service 
connection for depressive disorder, to include as secondary 
to hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.  VCAA notice, including secondary service 
connection notice, was provided in December 2004.  

In a June 2006 statement the Veteran's representative stated 
that the Veteran had applied for Social Security 
Administration (SSA) disability benefits regarding his 
hepatitis C.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  On remand, the AMC should 
inquire as to if the Veteran has applied for, or receives 
Social Security Disability (SSD), and if so, obtain any SSD 
records and associate them with the claims file.  If the 
RO/AMC is unable to obtain any of the above records, or after 
continued efforts to obtain any of the above records it is 
concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
Veteran should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).

The Veteran was afforded a VA examination regarding his claim 
for service connection for hepatitis C in March 2005; while 
the examiner had access to the electronic VA medical records, 
she did not have access to the claims file or any private 
medical records.  She indicated in the "medical history" of 
the Veteran that she was unable to determine what medication 
the Veteran's hepatitis C was treated with after he was 
referred to a specialist (Dr. N.N.).  The examiner noted the 
Veteran's symptoms included fatigue and "some nausea with 
medication," but did not provide an indication of the extent 
of these symptoms or whether his medication was "continuous 
medication."  She also did not note if he had any 
incapacitating episodes, and she did not comment on any 
dietary restrictions.  Subsequent VA treatment records from 
February 2006 noted that he was to be on a low sodium diet, 
and soy protein alternative and vegetables were discussed.  
In a June 2006 statement attached to his substantive appeal 
the Veteran stated that he had daily fatigue and "all signs 
for a 60 percent rating," and he requested an updated VA 
examination.  As such, the Board finds that the Veteran 
should be afforded an additional VA examination.

The Veteran has not been afforded a VA examination regarding 
his claim for service connection for depressive disorder 
secondary to his hepatitis C.  VA treatment records and 
private treatment records show that the Veteran has been 
treated for depression and anxiety.  A January 2001 letter 
from N.N., M.D., noted that the Veteran had reported a 
history of a month-long hospitalization for depression in 
1990.  Dr. N.N. then noted that there was a contraindication 
to using Interferon to treat the Veteran's hepatitis C 
because there had been suicides related to the use of 
Interferon on patients suffering from depression.  Later 
treatment notes show that in 2002, the Veteran was treated 
with "Pegulated Interferon" therapy and Ribavirin.  By June 
2002 he reported increased depression and suicidal ideation, 
and he was hospitalized.  R.M.Z., M.D., diagnosed him with 
major depressive disorder, generalized anxiety, and alcohol 
abuse following hospitalization.  VA treatment records show 
that the Veteran reported being taken off of medication 
because he became suicidal.  

On remand, the RO/AMC should request that the Veteran supply 
information regarding any psychiatric treatment he may have 
had in the 1990s, and request that he provide consent to 
release medical information form so that the RO/AMC can 
obtain any records not currently contained in the claims 
file.  Ongoing medical records regarding his hepatitis C and 
his depressive disorder should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Though his service treatment records do not indicate 
that the Veteran complained of or was treated for a 
psychiatric disorder in service, later records show that the 
Veteran was hospitalized for suicidal ideation shortly after 
taking medication to treat his hepatitis C, and as such he 
should be afforded a VA examination to ascertain if any 
psychiatric disability was caused by or aggravated by his 
service-connected hepatitis C.  After obtaining any available 
records noted above, the Veteran should be provided a VA 
mental health examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied.

2.  The AMC/RO should contact the 
Veteran and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated the Veteran for any 
acquired psychiatric disorder disorders 
or hepatitis C.  Specifically, any 
psychiatric treatment in the 1990s and 
any records from treating physician Dr. 
E.S. that are not already in the claims 
file.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  The AMC/RO should contact the Social 
Security Administration, and if the 
Veteran has ever filed a claim for Social 
Security disability benefits regarding 
his hepatitis C and/or a psychiatric 
disorder, the AMC/RO should obtain the 
records pertinent to the that claim as 
well as the medical records relied upon 
concerning that claim.  All records 
received by the AMC/RO must be added to 
the claims file.  If the search for such 
records is unsuccessful, documentation to 
that effect must be added to the claims 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit any records for VA review.

4.  The Veteran should be afforded a VA 
medical examination to determine the 
current nature and severity of his 
service- connected hepatitis C.  The 
claims file and a copy of this remand 
should be reviewed by the physician and 
that review should be indicated in the 
examination report.  The examination must 
be conducted following the protocol in 
VA's Disability Worksheet for Liver, Gall 
bladder and Pancreas, last revised May 1, 
2007.  In addition, the examiner should 
provide an opinion as to whether a marked 
interference in employment is caused 
solely by the Veteran's service-connected 
hepatitis C.

5.  After completion of the above, 
Veteran should be scheduled for a VA 
examination, by a psychiatrist or 
psychologist, for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any of the Veteran's 
acquired psychiatric disorder s were 
incurred in or aggravated (i.e., 
permanently worsened) beyond the natural 
progression of the disability by his 
service connected hepatitis C or active 
service.  The examiner should 
specifically comment on whether the 
medication used to treat the Veteran's 
hepatitis C aggravated the Veteran's 
depressive disorder.  If the examiner 
determines the Veteran has a psychiatric 
disorder that is aggravated, although not 
directly caused, by a service-connected 
disorder the examiner should attempt to 
quantify the degree of additional 
impairment imposed by the service-
connected disorder over and beyond the 
natural progress of the disorder.  All 
pertinent evidence of record should be 
addressed.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Mental 
Disorders.  

Prior to the examination, the claims 
file must be made available to the 
psychiatrist or psychologist for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report.  
Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claims.  
If either benefit sought remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.


	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


